Citation Nr: 9909010	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-03 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a skin rash in the 
form of tinea versicolor including as a result of exposure to 
herbicides.

2.  Entitlement to service connection for a skin growth on 
shoulders and back including as a result of exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied entitlement to 
service connection for a skin growth on shoulders and back 
and for a skin rash in the form of tinea versicolor, both 
including as a result of exposure to herbicides.  The issue 
of service connection for tinea versicolor is addressed in 
the REMAND portion of this opinion. 

The Board notes that in January 1998 the veteran submitted a 
statement to the RO which appears to state a claim for 
entitlement to service connection for hypertension as 
secondary to his service-connected hematuria.  The claims 
file does not document how or whether the RO responded to 
this matter.  Therefore, it is referred back to the RO for 
appropriate action.  The Board also notes that the veteran 
had perfected an appeal on a claim pertaining to evaluation 
of the level of disability for his service-connected 
hematuria.  However, because in a May 1998 statement, the 
veteran has withdrawn his appeal on that issue it is not now 
before the Board.  


FINDING OF FACT

There is no competent medical evidence that the veteran 
currently has a skin growth on shoulders and back.


CONCLUSION OF LAW

The claim of entitlement to service connection for a skin 
growth on shoulders and back is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he was exposed to the Agent Orange 
herbicide during his wartime service in the Republic of 
Vietnam.  He further asserts that this exposure was 
responsible for his developing skin growths on his shoulders 
and back after his separation from service and that therefore 
he is entitled to service connection for this disorder.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1998).  The threshold question for the Board, however, 
is whether the veteran presents a well grounded claim for 
service connection.  A well grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-1468.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In addition to the foregoing, service connection may be 
granted for a disease diagnosed after service discharge when 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  A determination of service 
connection requires a finding of a current disability and a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In regard to the veteran's claim concerning Agent Orange 
exposure, a specifically listed chronic, tropical, or 
prisoner-of-war related disease, or a disease associated with 
exposure to certain herbicide agents (listed disease) is 
considered incurred in service under specified circumstances 
notwithstanding a lack of evidence of such disease during 
service.  38 C.F.R. § 3.309 (1998).  A veteran who served in 
active duty in the Republic of Vietnam during the Vietnam era 
and who has a listed disease is presumed to have in-service 
exposure to a herbicide agent absent evidence to the 
contrary.  38 C.F.R. § 3.309(e).  "Service in the Republic 
of Vietnam" includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii) (1998).

The listed diseases subject to these provisions are as 
follows: chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  A listed 
disease shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active service.  38 C.F.R. § 
3.307(a)(6)(ii)

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
a disorder other than one for which the Secretary has 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).  Therefore, 
no disorder other than a listed disease is considered chronic 
for purposes of these provisions.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1116 (West 1991); 38 C.F.R. § 3.307(a).  However, the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The veteran's service personnel records disclose that during 
his period of active Army service he served a nearly year 
long tour of duty in Vietnam.  His service medical records do 
not establish that the veteran sought or received treatment, 
or was diagnosed with skin growths or another skin disease in 
service.  The veteran's separation physical examination noted 
"normal" skin.

The claims file discloses very little evidence of the 
veteran's skin growths.  A note from a private physician 
states that he excised two lesions identified as 
dermatofibromas from the veteran's right shoulder in June 
1975.  The claims file contains no medical opinion as to the 
etiology of this disorder or medical evidence that this 
disorder had been diagnosed or treated before or since June 
1975.  In November 1997 the veteran underwent a VA 
examination upon which the examiner noted no evidence of a 
skin growth on the veteran's shoulders or back.

The veteran has provided the RO with written statements 
stating that he first noticed skin growths in early 1975 and 
that he had them surgically removed in June of that year.  He 
contends that because the growths appeared less than three 
years from his separation from service that they must be 
related to his claimed exposure to Agent Orange.  Statements 
from two of the veteran's brothers assert that the veteran 
had no skin growths or other skin disorders prior to entering 
service and that no other member of the immediate family had 
these disorders.  The veteran and his brothers are not health 
care professionals.

Beyond the statements from the veteran and his brothers, 
there is no competent medical evidence that the veteran 
currently has skin growths of the shoulder and back.  Because 
at all times relevant to this appeal these individuals have 
been lay persons with no medical training or expertise, their 
statements alone cannot constitute competent evidence of the 
claimed disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that lay persons are not 
competent to offer medical opinions).  Inasmuch as the record 
is devoid of competent medical evidence establishing that the 
veteran currently has skin growth on his shoulders and back 
the veteran's claim for entitlement to service connection for 
that disorder is implausible and must be denied as not well 
grounded.

The veteran is free at any time in the future to submit 
evidence in support of his claim.  Medical records of 
complaints and treatment of skin growths on the back and 
shoulders in service or shortly thereafter would be helpful 
in establishing a well-grounded claim, as well as medical 
opinion linking any current findings with the veteran's 
military service.  Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Entitlement to service connection for skin growth on 
shoulders and back, including as a result of exposure to 
herbicides, is denied.


REMAND

In a January 1998 written statement the veteran informed the 
RO that a VA physician, whom the veteran identifies, from the 
Indianapolis VA Medical Center told the veteran that his 
tinea versicolor was due to exposure to Agent Orange.  The 
claims file discloses no evidence that the RO attempted to 
verify this statement, to determine when or whether the 
veteran received VA medical attention for tinea versicolor, 
or to obtain VA medical records pertaining to treatment or 
consultation for tinea versicolor.  

The Board must point out that The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999)(hereinafter, 
"the Court") has held that the connection between what a 
physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  The Court went on to hold 
that under 38 U.S.C.A. § 5103(a), VA had a duty to inform a 
claimant as to how to complete an application for benefits. 
Id. at 77-80.  The Court held that a "veteran's statement of 
what his physician told him put the Secretary on notice of 
the likely existence of competent medical evidence that 
would, if true, be relevant to, and indeed necessary for, a 
full and fair adjudication of the claim." (1995).  In the 
context of this claim, the Board finds that the duty to 
inform under 38 U.S.C.A. § 5103(a) requires that the veteran 
must be advised that he should secure a statement from the 
physician documenting the medical opinion that the veteran 
has a skin disability due to exposure to Agent Orange in 
service. 

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
full consideration of this appeal. Accordingly, this case is 
REMANDED for the following action:



The RO should contact the veteran and 
advise him of his right to complete his 
application and establish a well grounded 
claim for service connection for tinea 
versicolor by means of obtaining a 
statement from the VA physician, linking 
his current skin disability with exposure 
to Agent Orange during service.  In 
addition, the veteran should be advised 
that he should provide complete 
information regarding the treatment that 
was provided in conjunction with the 
opinion he cited from the VA physician, 
or any treatment, VA or otherwise, that 
he has received for his tinea versicolor.  
As to information regarding the 
physician's opinion, the veteran should 
be advised that he must be specific as to 
the identity, date and place of this 
treatment and that without such details 
there is very little likelihood that 
confirmation of his evidentiary 
assertions can be obtained.  Without such 
confirmation, his evidentiary assertions 
will carry no weight.  The veteran is 
further advised that the "duty to 
assist" is not a one way street, and 
that he can not stand idle when the duty 
is invoked by failing to provide 
important information or otherwise 
failing to cooperate. Wood v. Derwinski, 
1 Vet. App. 190 (1991) (aff'd on 
reconsideration, 1 Vet. App. 460 (1991); 
Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  The RO should review the 
veteran's response and take such action 
to obtain confirmation of the allegation, 
provided that information from the 
appellant is of sufficient specificity.  
In addition, the RO should take the 
necessary steps to obtain records 
concerning any treatment indicated by the 
veteran, and associate any records 
received with the claims file.  




Upon completion of the requested development the RO shall 
review the case in light of the additional evidence, if any.  
If the RO does not grant the benefit sought it shall provide 
the veteran and his representative with a supplemental 
statement of the case and with a reasonable opportunity to 
respond before returning the record to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, only.  The Board intimates no current opinion as 
to the merits of the case, either favorable or unfavorable.  
The veteran is free to submit additional evidence he that 
wishes the VA to considered in connection with his current 
appeal but no action is required of him until he is notified.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals


 
- 8 -


- 7 -


